        Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 1 of 63


                                                               APPEAL,CLOSED,TYPE−C
                               U.S. District Court
                    District of Columbia (Washington, DC)
               CIVIL DOCKET FOR CASE #: 1:18−cv−02133−RJL

ASSOCIATION FOR COMMUNITY AFFILIATED PLANS et      Date Filed: 09/14/2018
al v. UNITED STATES DEPARTMENT OF TREASURY et al   Date Terminated: 07/19/2019
Assigned to: Judge Richard J. Leon                 Jury Demand: None
Demand: $0                                         Nature of Suit: 890 Other Statutory
Cause: 05:0706 Judicial Review of Agency Actions   Actions
                                                   Jurisdiction: U.S. Government Defendant
Plaintiff
ASSOCIATION FOR COMMUNITY             represented by Andrew John Pincus
AFFILIATED PLANS                                     MAYER BROWN LLP
                                                     1999 K Street, NW
                                                     Washington, DC 20006
                                                     (202) 263−3220
                                                     Fax: (202) 263−5220
                                                     Email: apincus@mayerbrown.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                   Charles A. Rothfeld
                                                   MAYER BROWN PLLC
                                                   1999 K Street, NW
                                                   Washington, DC 20006
                                                   (202) 263−3233
                                                   Fax: (202) 263−3300
                                                   Email: crothfeld@mayerbrown.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
NATIONAL ALLIANCE ON                  represented by Andrew John Pincus
MENTAL ILLNESS                                       (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                   Charles A. Rothfeld
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
MENTAL HEALTH AMERICA                 represented by Andrew John Pincus
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                                                             1
        Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 2 of 63



                                                  Charles A. Rothfeld
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
AMERICAN PSYCHIATRIC                  represented by Andrew John Pincus
ASSOCIATION                                          (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Charles A. Rothfeld
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
AIDS UNITED                           represented by Andrew John Pincus
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Charles A. Rothfeld
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
NATIONAL PARTNERSHIP FOR              represented by Andrew John Pincus
WOMEN & FAMILIES                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Charles A. Rothfeld
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
LITTLE LOBBYISTS, LLC                 represented by Andrew John Pincus
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Charles A. Rothfeld
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


                                                                               2
        Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 3 of 63



V.
Defendant
UNITED STATES DEPARTMENT                   represented by Bradley P. Humphreys
OF TREASURY                                               U.S. DEPARTMENT OF JUSTICE
                                                          Civil Division, Federal Programs Branch
                                                          1100 L Street, NW
                                                          Washington, DC 20530
                                                          (202) 305−0878
                                                          Fax: (202) 639−6066
                                                          Email: bradley.humphreys@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Serena Maya Schulz Orloff
                                                          U.S. DEPARTMENT OF JUSTICE
                                                          Civil Division, Federal Programs Branch
                                                          1100 L Street, NW
                                                          Washington, DC 20530
                                                          (202) 305−0167
                                                          Fax: (202) 616−8470
                                                          Email: serena.m.orloff@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF LABOR                   represented by Bradley P. Humphreys
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Serena Maya Schulz Orloff
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF HEALTH                  represented by Bradley P. Humphreys
AND HUMAN SERVICES                                        (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Serena Maya Schulz Orloff
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
ALEX M. AZAR, II                           represented by Bradley P. Humphreys
in his official capacity as Secretary of                  (See above for address)
                                                                                                    3
        Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 4 of 63


Health and Human Services                                  LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Serena Maya Schulz Orloff
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
R. ALEXANDER ACOSTA                            represented by Bradley P. Humphreys
in his official capacity as Secretary of                      (See above for address)
Labor                                                         LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                           Serena Maya Schulz Orloff
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
STEVEN T. MNUCHIN                              represented by Bradley P. Humphreys
in his official capacity as Secretary of the                  (See above for address)
Treasury                                                      LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                           Serena Maya Schulz Orloff
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
UNITED STATES OF AMERICA                       represented by Bradley P. Humphreys
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                           Serena Maya Schulz Orloff
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Amicus
AMERICAN MEDICAL                               represented by Chad Golder
ASSOCIATION                                                   MUNGER, TOLLES & OLSON LLP
                                                              1155 F Street, NW
                                                              7th Floor
                                                              Washington, DC 20004
                                                              (202) 220−1100
                                                              Fax: (202) 220−2300
                                                              Email: chad.golder@mto.com

                                                                                           4
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 5 of 63


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Amicus
AMERICAN COLLEGE OF                represented by Chad Golder
PHYSICIANS                                        (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN OSTEOPATHIC               represented by Chad Golder
ASSOCIATION                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN ACADEMY OF                represented by Chad Golder
FAMILY PHYSICIANS                                 (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN ACADEMY OF                represented by Chad Golder
PEDIATRICS                                        (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN COLLEGE OF                represented by Chad Golder
OBSTETRICIANS AND                                 (See above for address)
GYNECOLOGISTS                                     LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
HIV MEDICINE ASSOCIATION           represented by Chad Golder
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
MEDICAL SOCIETY OF THE             represented by Chad Golder
DISTRICT OF COLUMBIA                              (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN CANCER SOCIETY            represented by Joseph R. Palmore
                                                  MORRISON & FOERSTER LLP

                                                                            5
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 6 of 63


                                               2000 Pennsylvania Avenue, NW
                                               Suite 6000
                                               Washington, DC 20006−1888
                                               (202) 887−6940
                                               Fax: (202) 887−0763
                                               Email: jpalmore@mofo.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               MORRISON & FOERSTER LLP
                                               425 Market Street
                                               San Francisco, CA 94105−2482
                                               (415) 268−6948
                                               Fax: (415) 268−7522
                                               Email: jsigel@mofo.com
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
AMERICAN CANCER SOCIETY            represented by Joseph R. Palmore
CANCER ACTION NETWORK                             (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
AMERICAN HEART ASSOCIATION         represented by Joseph R. Palmore
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
AMERICAN LUNG ASSOCIATION          represented by Joseph R. Palmore
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED
                                                                              6
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 7 of 63



Amicus
CYSTIC FIBROSIS FOUNDATION         represented by Joseph R. Palmore
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
EPILEPSY FOUNDATION                represented by Joseph R. Palmore
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
GLOBAL HEALTHY LIVING              represented by Joseph R. Palmore
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
HEMOPHILIA FEDERATION OF           represented by Joseph R. Palmore
AMERICA                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
LEUKEMIA & LYMPHOMA                represented by Joseph R. Palmore
SOCIETY                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                            7
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 8 of 63



                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
MARCH OF DIMES FOUNDATION          represented by Joseph R. Palmore
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
NATIONAL COALITION FOR             represented by Joseph R. Palmore
CANCER SURVIVORSHIP                               (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
NATIONAL MULTIPLE SCLEROSIS        represented by Joseph R. Palmore
SOCIETY                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               James R. Sigel
                                               (See above for address)
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Amicus
AARP FOUNDATION                    represented by Kelly R. Bagby
                                                  AARP FOUNDATION LITIGATION
                                                  601 E Street, NW
                                                  Washington, DC 20049
                                                  (202) 434−2103
                                                  Fax: (202) 434−2464
                                                  Email: kbagby@aarp.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


                                                                               8
       Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 9 of 63


Amicus
AARP                                        represented by Kelly R. Bagby
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


Date Filed   #    Page Docket Text
09/14/2018    1        COMPLAINT against R. ALEXANDER ACOSTA, ALEX M. AZAR, II,
                       STEVEN MNUCHIN, U.S. DEPARTMENT OF HEALTH AND HUMAN
                       SERVICES, U.S. DEPARTMENT OF LABOR, UNITED STATES
                       DEPARTMENT OF TREASURY, UNITED STATES OF AMERICA ( Filing
                       fee $ 400 receipt number 0090−5688441) filed by THE NATIONAL
                       PARTNERSHIP FOR WOMEN & FAMILIES, MENTAL HEALTH
                       AMERICA, LITTLE LOBBYISTS, LLC, NATIONAL ALLIANCE ON
                       MENTAL ILLNESS, AMERICAN PSYCHIATRIC ASSOCIATION,
                       ASSOCIATION FOR COMMUNITY AFFILIATED PLANS, AIDS UNITED.
                       (Attachments: # 1 Civil Cover Sheet, # 2 Summons − U.S. Department of
                       Treasury, # 3 Summons − U.S. Department of Labor, # 4 Summons − U.S.
                       Department of Health and Human Services, # 5 Summons − Alex M. Azar II, #
                       6 Summons − R. Alexander Acosta, # 7 Summons − Steven Mnuchin, # 8
                       Summons − U.S. Attorney for the District of Columbia, # 9 Summons − U.S.
                       Attorney General)(Pincus, Andrew) (Entered: 09/14/2018)
09/17/2018             Case Assigned to Judge Richard J. Leon. (zsb) (Entered: 09/17/2018)
09/17/2018    2        SUMMONS (8) Issued Electronically as to All Defendants, U.S. Attorney and
                       U.S. Attorney General (Attachment: # 1 Notice and Consent)(zsb) (Entered:
                       09/17/2018)
09/17/2018    3        ENTERED IN ERROR.....SUMMONS (8) Issued Electronically as to R.
                       ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S.
                       DEPARTMENT OF HEALTH AND HUMAN SERVICES, U.S.
                       DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                       TREASURY, UNITED STATES OF AMERICA, U.S. Attorney and U.S.
                       Attorney General (Attachments: # 1 Notice and Consent)(zsth) Modified on
                       9/26/2018 (znmw). (Entered: 09/17/2018)
09/17/2018             NOTICE OF CORRECTED DOCKET ENTRY: Docket Entry 3 Summons
                       Issued Electronically was entered in error; Summonses already issued at Docket
                       Entry 2 . (znmw) (Entered: 09/26/2018)
09/24/2018    4        Consent MOTION for Briefing Schedule for Plaintiffs' Motion for a
                       Preliminary Injunction by AIDS UNITED, AMERICAN PSYCHIATRIC
                       ASSOCIATION, ASSOCIATION FOR COMMUNITY AFFILIATED
                       PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH AMERICA,
                       NATIONAL ALLIANCE ON MENTAL ILLNESS, NATIONAL
                       PARTNERSHIP FOR WOMEN & FAMILIES (Attachments: # 1 Text of
                       Proposed Order)(Pincus, Andrew) (Entered: 09/24/2018)
09/25/2018    5        NOTICE of Appearance by Serena Maya Schulz Orloff on behalf of All
                       Defendants (Orloff, Serena) (Entered: 09/25/2018)


                                                                                                        9
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 10 of 63



09/25/2018    6     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                    to the United States Attorney. Date of Service Upon United States Attorney on
                    9/18/2018. Answer due for ALL FEDERAL DEFENDANTS by 11/17/2018.
                    (Pincus, Andrew) (Entered: 09/25/2018)
09/25/2018    7     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                    on United States Attorney General. Date of Service Upon United States
                    Attorney General 9/18/2018. (Pincus, Andrew) (Entered: 09/25/2018)
09/25/2018    8     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    R. ALEXANDER ACOSTA served on 9/18/2018; ALEX M. AZAR, II served
                    on 9/18/2018; STEVEN MNUCHIN served on 9/18/2018; U.S.
                    DEPARTMENT OF HEALTH AND HUMAN SERVICES served on
                    9/18/2018; U.S. DEPARTMENT OF LABOR served on 9/18/2018; UNITED
                    STATES DEPARTMENT OF TREASURY served on 9/18/2018 (Pincus,
                    Andrew) (Entered: 09/25/2018)
09/27/2018    9     RESPONSE re 4 Consent MOTION for Briefing Schedule for Plaintiffs' Motion
                    for a Preliminary Injunction filed by R. ALEXANDER ACOSTA, ALEX M.
                    AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT OF HEALTH AND
                    HUMAN SERVICES, U.S. DEPARTMENT OF LABOR, UNITED STATES
                    DEPARTMENT OF TREASURY, UNITED STATES OF AMERICA. (Orloff,
                    Serena) (Entered: 09/27/2018)
09/28/2018   10     WITHDRAWN PURSUANT TO 31 NOTICE FILED ON
                    11/07/2018.....MOTION for Preliminary Injunction by AIDS UNITED,
                    AMERICAN PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR
                    COMMUNITY AFFILIATED PLANS, LITTLE LOBBYISTS, LLC,
                    MENTAL HEALTH AMERICA, NATIONAL ALLIANCE ON MENTAL
                    ILLNESS, NATIONAL PARTNERSHIP FOR WOMEN & FAMILIES
                    (Attachments: # 1 Memorandum in Support, # 2 Harry Brandt Declaration, # 3
                    David Fassler Declaration, # 4 Paul Gionfriddo Declaration, # 5 Elena Hung
                    Declaration, # 6 Kenneth Janda Declaration, # 7 Angela Kimball Declaration, #
                    8 George Kolodner Declaration, # 9 Jesse Milan Jr Declaration, # 10 Margaret
                    Murray Declaration, # 11 Text of Proposed Order)(Pincus, Andrew) Modified
                    on 11/9/2018 (zjf). (Entered: 09/28/2018)
10/02/2018          MINUTE ORDER. Upon consideration of the 4 Motion for Order Approving
                    Proposed Agreed−Upon Briefing Schedule for Plaintiffs' Motion for a
                    Preliminary Injunction, it is hereby ORDERED that the motion is GRANTED.
                    It is further ORDERED that defendants shall file their response to plaintiffs'
                    preliminary injunction motion no later than 10/15/18 and that plaintiffs shall file
                    their reply no later than 10/22/18. It is further ORDERED that a preliminary
                    injunction hearing shall be set for 10/26/18 at 3:00 PM in Courtroom 18 before
                    Judge Richard J. Leon. SO ORDERED. Signed by Judge Richard J. Leon on
                    10/2/18. (lcrjl1) (Entered: 10/02/2018)
10/03/2018          Set/Reset Deadlines: Response due by 10/15/2018. Reply due by 10/22/2018.
                    (tb) (Entered: 10/03/2018)
10/05/2018   11     Consent MOTION for Leave to File Amicus Curiae Brief by AMERICAN
                    MEDICAL ASSOCIATION, AMERICAN COLLEGE OF PHYSICIANS,
                    AMERICAN OSTEOPATHIC ASSOCIATION, AMERICAN ACADEMY OF
                    FAMILY PHYSICIANS, AMERICAN ACADEMY OF PEDIATRICS,

                                                                                                          10
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 11 of 63



                    AMERICAN COLLEGE OF OBSTETRICIANS AND GYNECOLOGISTS,
                    THE HIV MEDICINE ASSOCIATION, MEDICAL SOCIETY OF THE
                    DISTRICT OF COLUMBIA (Attachments: # 1 Exhibit Brief of Amici, # 2
                    Exhibit Proposed Order)(Golder, Chad) (Entered: 10/05/2018)
10/05/2018   12     NOTICE of Appearance by Joseph R. Palmore on behalf of AMERICAN
                    CANCER SOCIETY, AMERICAN CANCER SOCIETY CANCER ACTION
                    NETWORK, AMERICAN HEART ASSOCIATION, AMERICAN LUNG
                    ASSOCIATION, Cystic Fibrosis Foundation, EPILEPSY FOUNDATION,
                    Global Healthy Living Foundation, Hemophilia Federation of America,
                    Leukemia & Lymphoma Society, March of Dimes, National Coalition for
                    Cancer Survivorship, NATIONAL MULTIPLE SCLEROSIS SOCIETY
                    (Palmore, Joseph) (Entered: 10/05/2018)
10/05/2018   13     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− James R. Sigel,
                    :Firm− Morrison & Foerster LLP, :Address− 425 Market Street, San Francisco
                    CA 94105. Phone No. − 415−268−6948. Filing fee $ 100, receipt number
                    0090−5725780. Fee Status: Fee Paid. by AMERICAN CANCER SOCIETY,
                    AMERICAN CANCER SOCIETY CANCER ACTION NETWORK,
                    AMERICAN HEART ASSOCIATION, AMERICAN LUNG ASSOCIATION,
                    Cystic Fibrosis Foundation, EPILEPSY FOUNDATION, Global Healthy
                    Living Foundation, Hemophilia Federation of America, Leukemia &
                    Lymphoma Society, March of Dimes, NATIONAL MULTIPLE SCLEROSIS
                    SOCIETY, National Coalition for Cancer Survivorship (Attachments: # 1
                    Declaration Declaration of James R. Sigel, # 2 Text of Proposed
                    Order)(Palmore, Joseph) (Entered: 10/05/2018)
10/08/2018   14     MOTION for Leave to File Amicus Brief by AMERICAN CANCER
                    SOCIETY, AMERICAN CANCER SOCIETY CANCER ACTION
                    NETWORK, AMERICAN HEART ASSOCIATION, AMERICAN LUNG
                    ASSOCIATION, Cystic Fibrosis Foundation, EPILEPSY FOUNDATION,
                    Global Healthy Living Foundation, Hemophilia Federation of America,
                    Leukemia & Lymphoma Society, March of Dimes, NATIONAL MULTIPLE
                    SCLEROSIS SOCIETY, National Coalition for Cancer Survivorship
                    (Attachments: # 1 Supplement Brief of Amici Curiae American Cancer Society
                    et al., # 2 Text of Proposed Order)(Palmore, Joseph) (Entered: 10/08/2018)
10/08/2018   15     Consent MOTION for Leave to File Brief of Amici Curiae by AARP, AARP
                    FOUNDATION (Attachments: # 1 Amicus Brief, # 2 Text of Proposed
                    Order)(Bagby, Kelly) (Entered: 10/08/2018)
10/09/2018   16     NOTICE of Appearance by Bradley P. Humphreys on behalf of All Defendants
                    (Humphreys, Bradley) (Entered: 10/09/2018)
10/11/2018          MINUTE ORDER granting 13 Motion for Pro Hac Vice Admission of James R.
                    Sigel. It is hereby ORDERED that the motion is GRANTED and that James R.
                    Sigel be, and hereby is, admitted pro hac vice in this case. SO ORDERED.
                    Signed by Judge Richard J. Leon on 10/11/18. (lcrjl1) (Entered: 10/11/2018)
10/11/2018          MINUTE ORDER granting 11 Consent Motion of American Medical
                    Association, et al., for Leave to File a Brief as Amici Curiae in Support of
                    Plaintiffs' Motion for a Preliminary Injunction; 14 Motion for Leave to File
                    Brief of American Cancer Society, et al., as Amici Curiae Supporting Motion
                    for Preliminary Injunction; and 15 Consent Motion of AARP and AARP

                                                                                                   11
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 12 of 63



                    Foundation for Leave to File Amici Curiae Brief in Support of Plaintiffs'
                    Motion for Preliminary Injunction. It is hereby ORDERED that the foregoing
                    motions are GRANTED. SO ORDERED. Signed by Judge Richard J. Leon on
                    10/11/18. (lcrjl1) (Entered: 10/11/2018)
10/11/2018   21     AMICUS BRIEF by AMERICAN ACADEMY OF FAMILY PHYSICIANS,
                    AMERICAN ACADEMY OF PEDIATRICS, AMERICAN COLLEGE OF
                    OBSTETRICIANS AND GYNECOLOGISTS, AMERICAN COLLEGE OF
                    PHYSICIANS, AMERICAN MEDICAL ASSOCIATION, AMERICAN
                    OSTEOPATHIC ASSOCIATION, MEDICAL SOCIETY OF THE DISTRICT
                    OF COLUMBIA, HIV MEDICINE ASSOCIATION. (znmw) (Entered:
                    10/16/2018)
10/11/2018   22     AMICUS BRIEF by AMERICAN CANCER SOCIETY, AMERICAN
                    CANCER SOCIETY CANCER ACTION NETWORK, AMERICAN HEART
                    ASSOCIATION, AMERICAN LUNG ASSOCIATION, CYSTIC FIBROSIS
                    FOUNDATION, EPILEPSY FOUNDATION, GLOBAL HEALTHY LIVING,
                    HEMOPHILIA FEDERATION OF AMERICA, LEUKEMIA & LYMPHOMA
                    SOCIETY, MARCH OF DIMES FOUNDATION, NATIONAL COALITION
                    FOR CANCER SURVIVORSHIP, NATIONAL MULTIPLE SCLEROSIS
                    SOCIETY. (znmw) (Entered: 10/16/2018)
10/11/2018   23     AMICUS BRIEF by AARP, AARP FOUNDATION. (znmw) (Entered:
                    10/16/2018)
10/12/2018   17     NOTICE , or in the Alternative, Motion to Modify Filing Deadlines by R.
                    ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S.
                    DEPARTMENT OF HEALTH AND HUMAN SERVICES, U.S.
                    DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                    TREASURY, UNITED STATES OF AMERICA (Attachments: # 1 Text of
                    Proposed Order)(Humphreys, Bradley) (Entered: 10/12/2018)
10/12/2018   18     MOTION to Modify Filing Deadlines by R. ALEXANDER ACOSTA, ALEX
                    M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT OF HEALTH AND
                    HUMAN SERVICES, U.S. DEPARTMENT OF LABOR, UNITED STATES
                    DEPARTMENT OF TREASURY, UNITED STATES OF AMERICA. (See
                    Docket Entry 17 to view document) (jf) (Entered: 10/15/2018)
10/15/2018   19     RESPONSE re 10 MOTION for Preliminary Injunction filed by R.
                    ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S.
                    DEPARTMENT OF HEALTH AND HUMAN SERVICES, U.S.
                    DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                    TREASURY, UNITED STATES OF AMERICA. (Attachments: # 1 Affidavit,
                    # 2 Text of Proposed Order)(Orloff, Serena) (Entered: 10/15/2018)
10/15/2018   20     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by R. ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN
                    MNUCHIN, U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                    U.S. DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                    TREASURY, UNITED STATES OF AMERICA (This document is SEALED
                    and only available to authorized persons.) (Attachments: # 1 Exhibit, # 2 Text
                    of Proposed Order)(Humphreys, Bradley) (Entered: 10/15/2018)
10/22/2018   24     ERRATA attaching corrected memorandum of law by R. ALEXANDER
                    ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT
                                                                                                     12
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 13 of 63



                    OF HEALTH AND HUMAN SERVICES, U.S. DEPARTMENT OF LABOR,
                    UNITED STATES DEPARTMENT OF TREASURY, UNITED STATES OF
                    AMERICA. (Attachments: # 1 Exhibit corrected memorandum − redline, # 2
                    Exhibit corrected memorandum − clean)(Orloff, Serena) (Entered: 10/22/2018)
10/22/2018   25     REPLY to opposition to motion re 10 MOTION for Preliminary Injunction filed
                    by AIDS UNITED, AMERICAN PSYCHIATRIC ASSOCIATION,
                    ASSOCIATION FOR COMMUNITY AFFILIATED PLANS, LITTLE
                    LOBBYISTS, LLC, MENTAL HEALTH AMERICA, NATIONAL
                    ALLIANCE ON MENTAL ILLNESS, NATIONAL PARTNERSHIP FOR
                    WOMEN & FAMILIES. (Pincus, Andrew) (Entered: 10/22/2018)
10/22/2018   26     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by AIDS UNITED, AMERICAN PSYCHIATRIC ASSOCIATION,
                    ASSOCIATION FOR COMMUNITY AFFILIATED PLANS, LITTLE
                    LOBBYISTS, LLC, MENTAL HEALTH AMERICA, NATIONAL
                    ALLIANCE ON MENTAL ILLNESS, NATIONAL PARTNERSHIP FOR
                    WOMEN & FAMILIES (This document is SEALED and only available to
                    authorized persons.) (Attachments: # 1 Sealed Declaration, # 2 Text of
                    Proposed Order)(Pincus, Andrew) (Entered: 10/22/2018)
10/22/2018   27     MOTION for Leave to File Supplemental Declarations by AIDS UNITED,
                    AMERICAN PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR
                    COMMUNITY AFFILIATED PLANS, LITTLE LOBBYISTS, LLC,
                    MENTAL HEALTH AMERICA, NATIONAL ALLIANCE ON MENTAL
                    ILLNESS, NATIONAL PARTNERSHIP FOR WOMEN & FAMILIES
                    (Attachments: # 1 Palanker Declaration, # 2 Murray Declaration (Filed Under
                    Seal), # 3 Text of Proposed Order)(Rothfeld, Charles) (Entered: 10/22/2018)
10/25/2018          Set/Reset Hearings: Preliminary Injunction Hearing set for 10/26/2018 at 3:00
                    PM in Courtroom 18 before Judge Richard J. Leon. (jth) (Entered: 10/25/2018)
10/26/2018          Minute Entry for Proceedings held before Judge Richard J. Leon: Motion
                    Hearing held on 10/26/2018 re: Plaintiffs' 10 Motion for Preliminary Injunction.
                    The 10 Motion for Preliminary Injunction was Heard and Taken Under
                    Advisement.(Court Reporter: William P. Zaremba) (jth) (Entered: 10/26/2018)
11/07/2018   28     MOTION for Briefing Schedule (Notice of Withdrawal of Motion for a
                    Preliminary Injunction and Motion for Expedited Briefing Schedule) by AIDS
                    UNITED, AMERICAN PSYCHIATRIC ASSOCIATION, ASSOCIATION
                    FOR COMMUNITY AFFILIATED PLANS, LITTLE LOBBYISTS, LLC,
                    MENTAL HEALTH AMERICA, NATIONAL ALLIANCE ON MENTAL
                    ILLNESS, NATIONAL PARTNERSHIP FOR WOMEN & FAMILIES
                    (Attachments: # 1 Text of Proposed Order)(Pincus, Andrew) (Entered:
                    11/07/2018)
11/07/2018   31     NOTICE OF WITHDRAWAL OF MOTION by AIDS UNITED, AMERICAN
                    PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR COMMUNITY
                    AFFILIATED PLANS, MENTAL HEALTH AMERICA, NATIONAL
                    ALLIANCE ON MENTAL ILLNESS, NATIONAL PARTNERSHIP FOR
                    WOMEN & FAMILIES re 10 MOTION for Preliminary Injunction (See
                    Docket Entry 28 to view document) (jf) (Entered: 11/09/2018)
11/09/2018   29     TRANSCRIPT OF MOTION FOR PRELIMINARY INJUNCTION HEARING
                    PROCEEDINGS before Judge Richard J. Leon held on October 26, 2018; Page
                                                                                                       13
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 14 of 63



                    Numbers: 1−79. Date of Issuance: November 9, 2018. Court
                    Reporter/Transcriber: William Zaremba; Telephone number: (202) 354−3249.
                    Transcripts may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public t erminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 11/30/2018. Redacted Transcript Deadline set for
                    12/10/2018. Release of Transcript Restriction set for 2/7/2019.(wz) (Entered:
                    11/09/2018)
11/09/2018   30     RESPONSE re 28 MOTION for Briefing Schedule (Notice of Withdrawal of
                    Motion for a Preliminary Injunction and Motion for Expedited Briefing
                    Schedule) and Proposed Alternative Schedule filed by R. ALEXANDER
                    ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT
                    OF HEALTH AND HUMAN SERVICES, U.S. DEPARTMENT OF LABOR,
                    UNITED STATES DEPARTMENT OF TREASURY, UNITED STATES OF
                    AMERICA. (Attachments: # 1 Text of Proposed Order)(Orloff, Serena)
                    (Entered: 11/09/2018)
11/09/2018   32     REPLY to opposition to motion re 28 MOTION for Briefing Schedule (Notice
                    of Withdrawal of Motion for a Preliminary Injunction and Motion for Expedited
                    Briefing Schedule) filed by AIDS UNITED, AMERICAN PSYCHIATRIC
                    ASSOCIATION, ASSOCIATION FOR COMMUNITY AFFILIATED
                    PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH AMERICA,
                    NATIONAL ALLIANCE ON MENTAL ILLNESS, NATIONAL
                    PARTNERSHIP FOR WOMEN & FAMILIES. (Pincus, Andrew) (Entered:
                    11/09/2018)
11/12/2018          MINUTE ORDER. Upon consideration of plaintiffs' 28 Notice of Withdrawal
                    of Motion for a Preliminary Injunction and Motion for Expedited Briefing
                    Schedule, and defendants' response thereto, it is hereby ORDERED that the
                    following schedule shall govern the above−captioned case: (1) pursuant to
                    Local Civil Rule 7(n)(1), defendants shall file a certified list of the contents of
                    the administrative record with the Court and shall serve plaintiffs with a copy of
                    the administrative record on or before December 19, 2018; (2) the parties shall
                    file cross−motions for summary judgment, including references to the
                    administrative record pursuant to Local Civil Rule 7(h)(2), on or before January
                    11, 2019; (3) the parties shall file any responses thereto on or before January 25,
                    2019; (4) the parties shall file any replies in support of their cross−motions for
                    summary judgment on or before February 1, 2019; and (5) plaintiffs shall file
                    the joint administrative records appendix as required by Local Civil Rule
                    7(n)(2) on or before February 8, 2019. It is further ORDERED that a motions
                                                                                                           14
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 15 of 63



                    hearing on the parties' cross−motions for summary judgment shall be held on
                    February 19, 2019 at 3:00 PM in Courtroom 18 before Judge Richard J. Leon.
                    SO ORDERED. Signed by Judge Richard J. Leon on 11/12/18. (lcrjl1)
                    (Entered: 11/12/2018)
11/13/2018          Set/Reset Deadlines/Hearings: Defendants shall file a certified list of the
                    contents of the administrative record with the Court and shall serve plaintiffs
                    with a copy of the administrative record by 12/19/2018; the parties shall file
                    cross−motions for summary judgment, including references to the
                    administrative record pursuant to Local Civil Rule 7(h)(2), by 1/11/2019; the
                    parties shall file any responses thereto by 1/25/2019; the parties shall file any
                    replies in support of their cross−motions for summary judgment by 2/1/2019;
                    and plaintiffs shall file the joint administrative records appendix as required by
                    Local Civil Rule 7(n)(2) by 2/8/2019. A Motions Hearing on the parties'
                    cross−motions shall be held on 2/19/2019 at 3:00 PM in Courtroom 18 before
                    Judge Richard J. Leon. (jth) (Entered: 11/13/2018)
11/19/2018   33     ANSWER to Complaint by R. ALEXANDER ACOSTA, ALEX M. AZAR, II,
                    STEVEN MNUCHIN, U.S. DEPARTMENT OF HEALTH AND HUMAN
                    SERVICES, U.S. DEPARTMENT OF LABOR, UNITED STATES
                    DEPARTMENT OF TREASURY, UNITED STATES OF AMERICA.(Orloff,
                    Serena) (Entered: 11/19/2018)
12/19/2018   34     NOTICE of Filing Certified List of Rulemaking Record by R. ALEXANDER
                    ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT
                    OF HEALTH AND HUMAN SERVICES, U.S. DEPARTMENT OF LABOR,
                    UNITED STATES DEPARTMENT OF TREASURY, UNITED STATES OF
                    AMERICA (Attachments: # 1 Certified list of rulemaking record)(Orloff,
                    Serena) (Entered: 12/19/2018)
12/31/2018   35     MOTION to Stay Proceedings in Light of Lapse of Appropriations by R.
                    ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S.
                    DEPARTMENT OF HEALTH AND HUMAN SERVICES, U.S.
                    DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                    TREASURY, UNITED STATES OF AMERICA (Attachments: # 1 Proposed
                    Order)(Orloff, Serena) (Entered: 12/31/2018)
12/31/2018          MINUTE ORDER. Upon consideration of 35 Defendants' Motion to Stay
                    Proceedings in Light of Lapse of Appropriations, it is hereby ORDERED that
                    the Motion is GRANTED and the deadlines for the parties to file their summary
                    judgment briefs in the above−captioned case are hereby STAYED until
                    Congress has restored appropriations to the Department of Justice. It is further
                    ORDERED that, within 14 days of the date of this Order, defendants shall file a
                    status report with the Court addressing any developments bearing on the
                    Department of Justice's ability to litigate this action. SO ORDERED. Signed by
                    Judge Richard J. Leon on 12/31/18. (lcrjl1) (Entered: 12/31/2018)
01/14/2019   36     STATUS REPORT on Lapse of Appropriations by R. ALEXANDER
                    ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT
                    OF HEALTH AND HUMAN SERVICES, U.S. DEPARTMENT OF LABOR,
                    UNITED STATES DEPARTMENT OF TREASURY, UNITED STATES OF
                    AMERICA. (Attachments: # 1 Proposed Order)(Orloff, Serena) (Entered:
                    01/14/2019)


                                                                                                         15
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 16 of 63



01/28/2019   37     NOTICE of Restoration of Appropriations by R. ALEXANDER ACOSTA,
                    ALEX M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT OF
                    HEALTH AND HUMAN SERVICES, U.S. DEPARTMENT OF LABOR,
                    UNITED STATES DEPARTMENT OF TREASURY, UNITED STATES OF
                    AMERICA (Orloff, Serena) (Entered: 01/28/2019)
02/01/2019   38     MOTION to Modify Briefing Schedule by R. ALEXANDER ACOSTA, ALEX
                    M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT OF HEALTH AND
                    HUMAN SERVICES, U.S. DEPARTMENT OF LABOR, UNITED STATES
                    DEPARTMENT OF TREASURY, UNITED STATES OF AMERICA
                    (Attachments: # 1 Text of Proposed Order)(Humphreys, Bradley) (Entered:
                    02/01/2019)
02/05/2019          MINUTE ORDER. Upon consideration of defendants' 38 Motion to Modify
                    Briefing Schedule, it is hereby ORDERED that the Motion is GRANTED. It is
                    further ORDERED that the following schedule shall govern the
                    above−captioned case: (1) the parties shall file cross−motions for summary
                    judgment on or before February 22, 2019; (2) the parties shall file any responses
                    thereto on or before March 15, 2019; (3) the parties shall file any replies in
                    support of their cross−motions for summary judgment on or before March 22,
                    2019; and (4) plaintiffs shall file the joint administrative records appendix as
                    required by Local Civil Rule 7(n)(2) on or before March 29, 2019. SO
                    ORDERED. Signed by Judge Richard J. Leon on 2/5/19. (lcrjl1) (Entered:
                    02/05/2019)
02/06/2019          Set/Reset Deadlines: The parties shall file Cross−Motions for Summary
                    Judgment by 2/22/2019; Responses are due by 3/15/2019; any Replies are due
                    by 3/22/2019; Plaintiffs shall file the joint administrative records appendix as
                    required by Local Civil Rule 7(n)(2) by 3/29/2019. (jth) (Entered: 02/06/2019)
02/22/2019   39     MOTION for Summary Judgment by AIDS UNITED, AMERICAN
                    PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR COMMUNITY
                    AFFILIATED PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH
                    AMERICA, NATIONAL ALLIANCE ON MENTAL ILLNESS, NATIONAL
                    PARTNERSHIP FOR WOMEN & FAMILIES (Attachments: # 1
                    Memorandum in Support, # 2 Text of Proposed Order)(Pincus, Andrew)
                    (Entered: 02/22/2019)
02/22/2019   40     Cross MOTION for Summary Judgment by R. ALEXANDER ACOSTA,
                    ALEX M. AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT OF
                    HEALTH AND HUMAN SERVICES, U.S. DEPARTMENT OF LABOR,
                    UNITED STATES DEPARTMENT OF TREASURY, UNITED STATES OF
                    AMERICA (Attachments: # 1 Memorandum in Support, # 2 Exhibit Wu
                    Declaration, # 3 Proposed Order)(Orloff, Serena) (Entered: 02/22/2019)
03/01/2019   41     MOTION for Leave to File Updated Amicus Curiae Brief Supporting Plaintiffs'
                    Motion for Summary Judgment by AMERICAN CANCER SOCIETY,
                    AMERICAN CANCER SOCIETY CANCER ACTION NETWORK,
                    AMERICAN HEART ASSOCIATION, AMERICAN LUNG ASSOCIATION,
                    CYSTIC FIBROSIS FOUNDATION, EPILEPSY FOUNDATION, GLOBAL
                    HEALTHY LIVING, HEMOPHILIA FEDERATION OF AMERICA,
                    LEUKEMIA & LYMPHOMA SOCIETY, MARCH OF DIMES
                    FOUNDATION, NATIONAL COALITION FOR CANCER
                    SURVIVORSHIP, NATIONAL MULTIPLE SCLEROSIS SOCIETY
                                                                                                        16
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 17 of 63



                    (Attachments: # 1 Amicus Curiae Brief in Support of Plaintiffs' Motion for
                    Summary Judgment, # 2 Text of Proposed Order)(Palmore, Joseph) (Entered:
                    03/01/2019)
03/01/2019          MINUTE ORDER. In light of this Court's Minute Order issued on 2/5/2019
                    establishing the schedule for the filing of cross−motions for summary judgment,
                    it is hereby ORDERED that the Stay in this case entered by order issued on
                    12/31/2018 is LIFTED. SO ORDERED. By Judge Richard J. Leon on 3/1/2019.
                    (jth) (Entered: 03/01/2019)
03/01/2019   42     Consent MOTION for Leave to File Brief of Amici Curiae AARP and AARP
                    Foundation in Support of Plaintiffs' Motion for Summary Judgment by AARP,
                    AARP FOUNDATION (Attachments: # 1 Brief of Amici Curiae AARP and
                    AARP Foundation in Support of Plaintiffs' Motion for Summary Judgment, # 2
                    Text of Proposed Order Proposed Order)(Bagby, Kelly) (Entered: 03/01/2019)
03/01/2019   43     Consent MOTION for Leave to File Amici Curiae Brief by AMERICAN
                    ACADEMY OF FAMILY PHYSICIANS, AMERICAN ACADEMY OF
                    PEDIATRICS, AMERICAN COLLEGE OF OBSTETRICIANS AND
                    GYNECOLOGISTS, AMERICAN COLLEGE OF PHYSICIANS,
                    AMERICAN MEDICAL ASSOCIATION, AMERICAN OSTEOPATHIC
                    ASSOCIATION, HIV MEDICINE ASSOCIATION, MEDICAL SOCIETY OF
                    THE DISTRICT OF COLUMBIA (Attachments: # 1 Exhibit Brief of Amici, #
                    2 Exhibit Proposed Order)(Golder, Chad) (Entered: 03/01/2019)
03/15/2019   44     Memorandum in opposition to re 39 MOTION for Summary Judgment filed by
                    R. ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN MNUCHIN, U.S.
                    DEPARTMENT OF HEALTH AND HUMAN SERVICES, U.S.
                    DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                    TREASURY, UNITED STATES OF AMERICA. (Attachments: # 1 proposed
                    order)(Orloff, Serena) (Entered: 03/15/2019)
03/15/2019   45     Memorandum in opposition to re 40 Cross MOTION for Summary Judgment
                    filed by AIDS UNITED, AMERICAN PSYCHIATRIC ASSOCIATION,
                    ASSOCIATION FOR COMMUNITY AFFILIATED PLANS, LITTLE
                    LOBBYISTS, LLC, MENTAL HEALTH AMERICA, NATIONAL
                    ALLIANCE ON MENTAL ILLNESS, NATIONAL PARTNERSHIP FOR
                    WOMEN & FAMILIES. (Attachments: # 1 Declaration of Andrew A.
                    Lyons−Berg, # 2 Text of Proposed Order)(Pincus, Andrew) (Entered:
                    03/15/2019)
03/22/2019   46     REPLY to opposition to motion re 40 Cross MOTION for Summary Judgment
                    filed by R. ALEXANDER ACOSTA, ALEX M. AZAR, II, STEVEN
                    MNUCHIN, U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                    U.S. DEPARTMENT OF LABOR, UNITED STATES DEPARTMENT OF
                    TREASURY, UNITED STATES OF AMERICA. (Orloff, Serena) (Entered:
                    03/22/2019)
03/22/2019   47     REPLY to opposition to motion re 39 MOTION for Summary Judgment filed
                    by AIDS UNITED, AMERICAN PSYCHIATRIC ASSOCIATION,
                    ASSOCIATION FOR COMMUNITY AFFILIATED PLANS, LITTLE
                    LOBBYISTS, LLC, MENTAL HEALTH AMERICA, NATIONAL
                    ALLIANCE ON MENTAL ILLNESS, NATIONAL PARTNERSHIP FOR
                    WOMEN & FAMILIES. (Pincus, Andrew) (Entered: 03/22/2019)

                                                                                                      17
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 18 of 63



03/22/2019   48     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by AIDS UNITED, AMERICAN PSYCHIATRIC ASSOCIATION,
                    ASSOCIATION FOR COMMUNITY AFFILIATED PLANS, LITTLE
                    LOBBYISTS, LLC, MENTAL HEALTH AMERICA, NATIONAL
                    ALLIANCE ON MENTAL ILLNESS, NATIONAL PARTNERSHIP FOR
                    WOMEN & FAMILIES (This document is SEALED and only available to
                    authorized persons.) (Attachments: # 1 Text of Proposed Order, # 2 Declaration
                    of Heather J. Foster)(Pincus, Andrew) (Entered: 03/22/2019)
03/29/2019   49     JOINT APPENDIX by AIDS UNITED, AMERICAN PSYCHIATRIC
                    ASSOCIATION, ASSOCIATION FOR COMMUNITY AFFILIATED
                    PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH AMERICA,
                    NATIONAL ALLIANCE ON MENTAL ILLNESS, NATIONAL
                    PARTNERSHIP FOR WOMEN & FAMILIES. (Rothfeld, Charles) (Entered:
                    03/29/2019)
03/29/2019   50     MOTION to Strike 48 SEALED MOTION FOR LEAVE TO FILE
                    DOCUMENT UNDER SEAL filed by AIDS UNITED, AMERICAN
                    PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR COMMUNITY
                    AFFILIATED PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH
                    AMERICA, NATIONAL ALLIANCE ON MENTAL ILLNESS, NATIONAL
                    PARTNERSH , or in the alternative, Unopposed Motion for Leave to Submit
                    the Responsive Portion of this Filing as a Sur−Reply in Opposition to Plaintiffs'
                    Motion for Summary Judgment by R. ALEXANDER ACOSTA, ALEX M.
                    AZAR, II, STEVEN MNUCHIN, U.S. DEPARTMENT OF HEALTH AND
                    HUMAN SERVICES, U.S. DEPARTMENT OF LABOR, UNITED STATES
                    DEPARTMENT OF TREASURY, UNITED STATES OF AMERICA
                    (Attachments: # 1 Text of Proposed Order)(Humphreys, Bradley). Added
                    MOTION for Leave to File on 4/3/2019 (jf). (Entered: 03/29/2019)
04/02/2019          MINUTE ORDER. Upon consideration of the Motions for Leave to File Briefs
                    as Amici Curiae in support of plaintiff's motion for summary judgment, which
                    are pending on the docket as entries 41 , 42 , and 43 , it is hereby ORDERED
                    that the Motions are GRANTED. The Clerk is directed to file on the docket the
                    briefs at entries [41−1], [42−1], and [43−1]. SO ORDERED. Signed by Judge
                    Richard J. Leon on 4/2/19. (lcrjl1) (Entered: 04/02/2019)
04/02/2019   51     JOINT APPENDIX (Revised) by AIDS UNITED, AMERICAN
                    PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR COMMUNITY
                    AFFILIATED PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH
                    AMERICA, NATIONAL ALLIANCE ON MENTAL ILLNESS, NATIONAL
                    PARTNERSHIP FOR WOMEN & FAMILIES. (Rothfeld, Charles) (Entered:
                    04/02/2019)
04/02/2019   53     AMICUS BRIEF by AMERICAN CANCER SOCIETY, AMERICAN
                    CANCER SOCIETY CANCER ACTION NETWORK, AMERICAN HEART
                    ASSOCIATION, AMERICAN LUNG ASSOCIATION, CYSTIC FIBROSIS
                    FOUNDATION, EPILEPSY FOUNDATION, GLOBAL HEALTHY LIVING,
                    HEMOPHILIA FEDERATION OF AMERICA, LEUKEMIA & LYMPHOMA
                    SOCIETY, MARCH OF DIMES FOUNDATION, NATIONAL COALITION
                    FOR CANCER SURVIVORSHIP, NATIONAL MULTIPLE SCLEROSIS
                    SOCIETY. (jf) (Entered: 04/09/2019)
04/02/2019   54     AMICUS BRIEF by AARP, AARP FOUNDATION. (jf) (Entered: 04/09/2019)
                                                                                                        18
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 19 of 63



04/02/2019   55      AMICUS BRIEF by AMERICAN ACADEMY OF FAMILY PHYSICIANS,
                     AMERICAN ACADEMY OF PEDIATRICS, AMERICAN COLLEGE OF
                     OBSTETRICIANS AND GYNECOLOGISTS, AMERICAN COLLEGE OF
                     PHYSICIANS, AMERICAN MEDICAL ASSOCIATION, AMERICAN
                     OSTEOPATHIC ASSOCIATION, HIV MEDICINE ASSOCIATION,
                     MEDICAL SOCIETY OF THE DISTRICT OF COLUMBIA. (jf) (Entered:
                     04/09/2019)
04/05/2019   52      RESPONSE re 50 MOTION to Strike 48 SEALED MOTION FOR LEAVE TO
                     FILE DOCUMENT UNDER SEAL filed by AIDS UNITED, AMERICAN
                     PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR COMMUNITY
                     AFFILIATED PLANS, LITTLE LOBBYISTS, LLC, MENTAL HEALTH
                     AMERICA, NATIONAL ALLIANCE ON MENTAL I MOTION for Leave to
                     File to Submit the Responsive Portion of this Filing as a Sur−Reply in
                     Opposition to Plaintiffs' Motion for Summary Judgment filed by AIDS
                     UNITED, AMERICAN PSYCHIATRIC ASSOCIATION, ASSOCIATION
                     FOR COMMUNITY AFFILIATED PLANS, LITTLE LOBBYISTS, LLC,
                     MENTAL HEALTH AMERICA, NATIONAL ALLIANCE ON MENTAL
                     ILLNESS, NATIONAL PARTNERSHIP FOR WOMEN & FAMILIES.
                     (Attachments: # 1 Text of Proposed Order)(Pincus, Andrew) (Entered:
                     04/05/2019)
05/02/2019           MINUTE ORDER. It is hereby ORDERED that a motions hearing on the
                     parties' cross−motions for summary judgment shall be held on May 21, 2019 at
                     03:00 PM in Courtroom 18 before Judge Richard J. Leon. Signed by Judge
                     Richard J. Leon on 5/2/19. (lcrjl1) (Entered: 05/02/2019)
05/21/2019           Minute Entry for Proceedings held before Judge Richard J. Leon: Motion
                     Hearing held on 5/21/2019 re Plaintiffs' 39 MOTION for Summary Judgment
                     and Defendants' 40 MOTION for Summary Judgment. The 39 40 Motions were
                     Heard and Taken Under Advisement. (Court Reporter: Janice Dickman). (jth)
                     (Entered: 05/21/2019)
05/31/2019   56      TRANSCRIPT OF PROCEEDINGS before Judge Richard J. Leon held on May
                     21, 2019; Page Numbers: 1−29. Date of Issuance: May 31, 2019. Court
                     Reporter: Janice Dickman, Telephone number: 202−354−3267, Transcripts may
                     be ordered by submitting the <a
                     href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                     Form</a><P></P><P></P>For the first 90 days after this filing date, the
                     transcript may be viewed at the courthouse at a public terminal or purchased
                     from the court reporter referenced above. After 90 days, the transcript may be
                     accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                     ASCII) may be purchased from the court reporter.<P>NOTICE RE
                     REDACTION OF TRANSCRIPTS: The parties have twenty−one days to file
                     with the court and the court reporter any request to redact personal identifiers
                     from this transcript. If no such requests are filed, the transcript will be made
                     available to the public via PACER without redaction after 90 days. The policy,
                     which includes the five personal identifiers specifically covered, is located on
                     our website at www.dcd.uscourts.gov.<P></P> Redaction Request due
                     6/21/2019. Redacted Transcript Deadline set for 7/1/2019. Release of Transcript
                     Restriction set for 8/29/2019.(Dickman, Janice) (Entered: 05/31/2019)
07/19/2019   57   23 MEMORANDUM OPINION. Signed by Judge Richard J. Leon on 7/18/2019.

                                                                                                        19
     Case 1:18-cv-02133-RJL Document 60 Filed 07/30/19 Page 20 of 63



                      (jth) (Entered: 07/19/2019)
07/19/2019   58   63 ORDER. For the reasons set forth in the accompanying Memorandum Opinion,
                     it is hereby ORDERED that 39 Plaintiffs' Motion for Summary Judgment is
                     DENIED and Defendants' 40 Motion for Summary Judgment is GRANTED.
                     SO ORDERED. Signed by Judge Richard J. Leon on 7/18/2019. (jth) (Entered:
                     07/19/2019)
07/29/2019   59   21 NOTICE OF APPEAL TO DC CIRCUIT COURT as to 58 Order on Motion for
                     Summary Judgment,,, 57 Memorandum & Opinion by AIDS UNITED,
                     AMERICAN PSYCHIATRIC ASSOCIATION, ASSOCIATION FOR
                     COMMUNITY AFFILIATED PLANS, LITTLE LOBBYISTS, LLC,
                     MENTAL HEALTH AMERICA, NATIONAL ALLIANCE ON MENTAL
                     ILLNESS, NATIONAL PARTNERSHIP FOR WOMEN & FAMILIES. Filing
                     fee $ 505, receipt number 0090−6284194. Fee Status: Fee Paid. Parties have
                     been notified. (Pincus, Andrew) (Entered: 07/29/2019)




                                                                                                  20
      Case
       Case1:18-cv-02133-RJL
            1:18-cv-02133-RJL Document
                               Document60
                                        59 Filed
                                            Filed07/30/19
                                                  07/29/19 Page
                                                            Page21
                                                                 1 of 63
                                                                      2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

ASSOCIATION FOR COMMUNITY
AFFILIATED PLANS,
NATIONAL ALLIANCE ON MENTAL
ILLNESS,
MENTAL HEALTH AMERICA,
AMERICAN PSYCHIATRIC
ASSOCIATION.
AIDS UNITED,                             Civil Action No. 18-2133
THE NATIONAL PARTNERSHIP FOR
WOMEN & FAMILIES,
LITTLE LOBBYISTS, LLC

              Plaintiffs,

     v.

UNITED STATES DEPARTMENT OF
TREASURY,
U.S. DEPARTMENT OF LABOR,
U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES,
ALEX M. AZAR II, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF HEALTH
AND HUMAN SERVICES,
PATRICK PIZZELLA, IN HIS OFFICIAL
CAPACITY AS ACTING SECRETARY OF
LABOR,
STEVEN MNUCHIN, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF THE
TREASURY,
UNITED STATES OF AMERICA

             Defendants.




                                                                           21
            Case
             Case1:18-cv-02133-RJL
                  1:18-cv-02133-RJL Document
                                     Document60
                                              59 Filed
                                                  Filed07/30/19
                                                        07/29/19 Page
                                                                  Page22
                                                                       2 of 63
                                                                            2




                                 PLAINTIFFS’ NOTICE OF APPEAL

        Notice is hereby given that all plaintiffs in the above-captioned case appeal to the United

States Court of Appeals for the District of Columbia Circuit from an order granting defendants’

motion for summary judgment and denying plaintiffs’ motion for summary judgment, entered in

this action on the 19th day of July, 2019.

                                                        Respectfully submitted,

Dated: July 29, 2019                                    /s/ Andrew J. Pincus
                                                        Andrew J. Pincus (D.C. Bar No. 370762)
                                                        Charles Rothfeld (D.C. Bar No. 367705)
                                                        Ankur Mandhania* (CA Bar No. 302373)
                                                        MAYER BROWN LLP
                                                        1999 K Street NW
                                                        Washington, D.C. 20006-1101
                                                        Telephone: (202) 263-3000
                                                        Facsimile: (202) 263-3300

                                                        Karen W. Lin** (NY Bar No. 4827796)
                                                        MAYER BROWN LLP
                                                        1221 Avenue of the Americas
                                                        New York, NY 10020-1001
                                                        Telephone: (212) 506-2500
                                                        Facsimile: (212) 262-1910




        *
                  Member of the California Bar only. Not admitted in the District of Columbia. Practicing under the
supervision of firm principals.
         **
                  Member of the New York Bar only. Not admitted in the District of Columbia. Practicing under the
supervision of firm principals.



                                                                                                                      22
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page23
                                                       1 of
                                                         of40
                                                            63




                                                                 23
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page24
                                                       2 of
                                                         of40
                                                            63




                                                                 24
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page25
                                                       3 of
                                                         of40
                                                            63




                                                                 25
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page26
                                                       4 of
                                                         of40
                                                            63




                                                                 26
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page27
                                                       5 of
                                                         of40
                                                            63




                                                                 27
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page28
                                                       6 of
                                                         of40
                                                            63




                                                                 28
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page29
                                                       7 of
                                                         of40
                                                            63




                                                                 29
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page30
                                                       8 of
                                                         of40
                                                            63




                                                                 30
Case
Case1:18-cv-02133-RJL
     1:18-cv-02133-RJL Document
                       Document60
                                57 Filed
                                   Filed07/30/19
                                         07/19/19 Page
                                                  Page31
                                                       9 of
                                                         of40
                                                            63




                                                                 31
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 32
                                                       10 of 63
                                                             40




                                                                  32
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 33
                                                       11 of 63
                                                             40




                                                                  33
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 34
                                                       12 of 63
                                                             40




                                                                  34
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 35
                                                       13 of 63
                                                             40




                                                                  35
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 36
                                                       14 of 63
                                                             40




                                                                  36
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 37
                                                       15 of 63
                                                             40




                                                                  37
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 38
                                                       16 of 63
                                                             40




                                                                  38
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 39
                                                       17 of 63
                                                             40




                                                                  39
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 40
                                                       18 of 63
                                                             40




                                                                  40
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 41
                                                       19 of 63
                                                             40




                                                                  41
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 42
                                                       20 of 63
                                                             40




                                                                  42
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 43
                                                       21 of 63
                                                             40




                                                                  43
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 44
                                                       22 of 63
                                                             40




                                                                  44
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 45
                                                       23 of 63
                                                             40




                                                                  45
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 46
                                                       24 of 63
                                                             40




                                                                  46
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 47
                                                       25 of 63
                                                             40




                                                                  47
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 48
                                                       26 of 63
                                                             40




                                                                  48
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 49
                                                       27 of 63
                                                             40




                                                                  49
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 50
                                                       28 of 63
                                                             40




                                                                  50
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 51
                                                       29 of 63
                                                             40




                                                                  51
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 52
                                                       30 of 63
                                                             40




                                                                  52
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 53
                                                       31 of 63
                                                             40




                                                                  53
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 54
                                                       32 of 63
                                                             40




                                                                  54
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 55
                                                       33 of 63
                                                             40




                                                                  55
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 56
                                                       34 of 63
                                                             40




                                                                  56
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 57
                                                       35 of 63
                                                             40




                                                                  57
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 58
                                                       36 of 63
                                                             40




                                                                  58
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 59
                                                       37 of 63
                                                             40




                                                                  59
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 60
                                                       38 of 63
                                                             40




                                                                  60
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 61
                                                       39 of 63
                                                             40




                                                                  61
Case 1:18-cv-02133-RJL Document 60
                                57 Filed 07/30/19
                                         07/19/19 Page 62
                                                       40 of 63
                                                             40




                                                                  62
Case
 Case1:18-cv-02133-RJL
      1:18-cv-02133-RJL Document
                         Document60
                                  58 Filed
                                      Filed07/30/19
                                            07/19/19 Page
                                                      Page63
                                                           1 of 63
                                                                1




                                                                     63
